STATE OF MINNESOTA

                                    IN SUPREME COURT

                                          A15-2056

Ramsey County                                                                Anderson, J.

Kim Thul Ouk,

                      Appellant,

vs.                                                                Filed: August 24, 2016
                                                                Office of Appellate Courts
State of Minnesota,

                      Respondent.

                                   ______________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Laura Rosenthal, Assistant Ramsey County
Attorney, Laura Garvey, Certified Student Attorney, Saint Paul, Minnesota, for respondent.

Kim Thul Ouk, Rush City, Minnesota, pro se.

                                   ______________________

                                       SYLLABUS

       1.     The postconviction court did not err by construing appellant’s motion to

correct his sentence as a petition for postconviction relief.

       2.     The postconviction court did not abuse its discretion by summarily denying

relief because appellant’s postconviction petition is procedurally barred.

       Affirmed.

       Considered and decided by the court without oral argument.


                                              1
                                      OPINION

ANDERSON, Justice.

       In this first-degree murder case, appellant Kim Thul Ouk moved to correct his

sentence under Minn. R. Crim. P. 27.03, subd. 9, alleging that the juvenile court failed to

follow the proper adult-certification procedures before referring him for adult prosecution.

After construing Ouk’s motion as a petition for postconviction relief, the postconviction

court summarily denied the petition as procedurally barred under State v. Knaffla, 309
Minn. 246, 243 N.W.2d 737 (1976). We affirm.

                                             I.

       In 1992 a Ramsey County grand jury indicted Ouk on two counts of first-degree

felony murder, Minn. Stat. § 609.185(a)(3) (1996); Minn. Stat. § 609.05 (2014); and two

counts of attempted first-degree felony murder, Minn. Stat. § 609.17 (2014); see Minn.

Stat. §§ 609.185(a)(3), 609.05. At the time of the murders, Ouk was 15 years old. After a

juvenile court certified Ouk for adult prosecution, a jury found Ouk guilty on all four

counts. The district court imposed two mandatory sentences of life imprisonment with the

possibility of release after 30 years for the first-degree felony murder convictions and two

15-year prison sentences for the attempted first-degree felony murder convictions. See

Minn. Stat. §§ 244.05, subd. 4 (1992), 609.185(a)(3); Minn. Sent. Guidelines II.G (1992).1


1
        As we held in Ouk v. State (Ouk II), 847 N.W.2d 698 (2014), the Miller rule, which
prohibits mandatory sentences of life without the possibility of release for juvenile
offenders, is not applicable here because Ouk was sentenced to life with the possibility of
release. Ouk II, 847 N.W.2d at 700-02 & n.7 (citing Miller v. Alabama, ___ U.S. ___, 132
S. Ct. 2455, 2475 (2012)).


                                             2
The district court ordered Ouk’s sentences to be served consecutively. We affirmed Ouk’s

convictions and sentences on direct appeal. State v. Ouk (Ouk I), 516 N.W.2d 180 (Minn.

1994).2

       On August 21, 2015, Ouk moved to correct his sentences under Minn. R. Crim. P.

27.03, subd. 9. Ouk alleged that his sentences are void because, in the 1992 proceedings,

the juvenile court failed to follow the proper adult-certification procedures before referring

him to adult court. See Minn. Stat. § 260.125 (1992); Minn. R. Juv. Delinq. P. 32.05

(1991); see also Vang v. State, 788 N.W.2d 111, 115-17 (Minn. 2010). Specifically, Ouk

alleged that he waived the jurisdiction of the juvenile court, which is not permitted; his

waiver of his right to a certification hearing was not knowing, voluntary, and intelligent;

he did not receive sufficient notice of the first-degree murder charges before certification;

the prosecution made insufficient filings; and the juvenile court failed to make sufficient

findings of fact.

       After construing Ouk’s filing as a petition for postconviction relief, rather than a

motion under Rule 27.03, subd. 9, the postconviction court summarily denied relief, i.e.,

denied relief without holding an evidentiary hearing. In doing so, the postconviction court




2
      The facts, evidence, and procedural history of this case are further described in our
previous decisions in Ouk I, 516 N.W.2d at 182, and Ouk II, 847 N.W.2d at 698-701.



                                              3
held that Ouk’s petition is procedurally barred under the Knaffla rule.3 See State v. Knaffla,

309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976). This appeal followed.

                                             II.

       Ouk labeled his postconviction filing as a “Motion to Correct, Reduce, or Modify

Sentence Not Authorize[d] by Law Pursuant to Minn. R. Crim. P. 27.03.” A court “may

at any time correct a sentence not authorized by law.” Minn. R. Crim. P. 27.03, subd. 9.

The postconviction court concluded, and the State argues, that Ouk’s filing should be

construed as a petition for postconviction relief because it implicates more than just Ouk’s

sentences.

       We have stated that “[a] postconviction court . . . does not err in construing a Rule

27.03, subdivision 9 motion as a petition for postconviction relief where the appellant’s

challenge ‘implicates more than simply his sentence.’ ” Johnson v. State, 877 N.W.2d 776,

779 (Minn. 2016) (quoting State v. Coles, 862 N.W.2d 477, 482 (Minn. 2015)). In other

words, a Rule 27.03, subdivision 9 motion “ ‘is limited to sentences, and the court’s

authority under the rule is restricted to modifying a sentence.’ ” Wayne v. State, 870
N.W.2d 389, 391 (Minn. 2015) (quoting Coles, 862 N.W.2d at 480).                Here, Ouk’s

arguments implicate more than simply his sentences. His claim that the juvenile court

failed to follow the proper adult-certification procedures before referring him to adult court



3
       In the alternative, the postconviction court concluded that Ouk’s petition is untimely
under the 2-year postconviction statute of limitations, Minn. Stat. § 590.01, subd. 4 (2014).
Because we conclude that Ouk’s petition is procedurally barred under the Knaffla rule, we
need not and do not consider this alternative ground.


                                              4
also implicates his underlying convictions. Consequently, the postconviction court did not

err by construing Ouk’s motion to correct his sentence as a petition for postconviction

relief.

                                               III.

          We review a postconviction court’s denial of a petition for postconviction relief for

an abuse of discretion. Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012). “[W]e review

the postconviction court’s legal conclusions de novo . . . and its findings of fact for clear

error . . . .” Greer v. State, 836 N.W.2d 520, 522 (Minn. 2013) (citation omitted). A

postconviction petition may be summarily denied when the petition and the files and

records of the proceeding conclusively show that the petitioner is entitled to no relief.

Minn. Stat. § 590.04, subd. 1 (2014). Accordingly, a postconviction court may summarily

deny a postconviction petition that is procedurally barred. Colbert v. State, 870 N.W.2d
616, 622 (Minn. 2015).          In deciding whether to summarily deny a petition, the

postconviction court presumes the facts alleged in the petition to be true. Bobo v. State,

820 N.W.2d 511, 517 (Minn. 2012).

          Under the Knaffla rule, “[o]nce a direct appeal has been taken, all claims raised in

that appeal, all claims known at the time of that appeal, and all claims that should have

been known at the time of that appeal will not be considered in a subsequent petition for

postconviction relief.” Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007) (citing Knaffla,
309 Minn. at 252, 243 N.W.2d at 741). At the time of Ouk’s direct appeal, the allegedly

defective procedures related to Ouk’s adult certification had already occurred. Thus, the

Knaffla rule applies because these alleged defects were known or should have been known

                                                5
at the time of the direct appeal. Therefore, we hold that the postconviction court did not

abuse its discretion by summarily denying relief because Ouk’s petition is procedurally

barred under the Knaffla rule.4

       Affirmed.




4
       Ouk does not assert any exceptions to the Knaffla bar.

                                            6